829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alberto S. PILI, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3249
United States Court of Appeals, Federal Circuit.
Aug. 11, 1987.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
Alberto S. Pili seeks review of the final decision of the Merit Systems Protection Board, Docket No. SE08318610238, sustaining the Office of Personnel Management's reconsideration decision denying his application for a deferred Civil Service retirement annuity on the ground that Pili had not accumulated at least five years of creditable service required for such annuity under 5 U.S.C. Sec. 8333(a) (1982).  We affirm on the basis of the administrative judge's opinion.  While Pili is correct that in some instances military service can be combined with civilian service to make up the creditable time, the administrative judge carefully explained why Pili's military service was not creditable under the law.  Neither the board nor this court has discretion to grant a pension except in accordance with the law.  The board's decision must be upheld because it is in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1982); Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.  Cir. 1984).


2
BALDWIN, Senior Circuit Judge, concurring.


3
Although the statute controls the affirmance of this case, I feel that justice would be served by appropriate legislative review.